Citation Nr: 0701023	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-11 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent prior to July 
1, 2006 and entitlement to a compensable evaluation from July 
1, 2006 for hypertension with cardiomegaly.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from February 1991 to 
September 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which continued a 30 percent evaluation for hypertension 
with cardiomegaly.  In a February 2006 rating, the RO reduced 
the evaluation to 30 percent, effective July 1, 2006.  The 
veteran testified at a Board hearing at the RO in September 
2006.  

In September 2006, the undersigned granted the veteran's 
motion to advance this case on the docket due to financial 
hardship pursuant to 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The veteran's diastolic blood pressure readings are 
predominantly less than 100, the systolic blood pressure 
readings are predominantly less than 160, and he does not 
require continuous medication for treatment of hypertension.

2.  The veteran does not currently have hypertensive heart 
disease or cardiomegaly.  


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 30 
percent prior to July 1, 2006 and entitlement to a 
compensable evaluation from July 1, 2006 for hypertension 
with cardiomegaly are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Codes 7007, 7101 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussion in the February 
2001 and February 2006 VCAA letters have informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefit sought and being 
adjudicated by this appeal.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board also notes that the February 2006 VCAA letter 
explicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  The Board 
believes that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

In this case, the RO's decision came prior to complete 
notification of the veteran's rights under the VCAA and it 
could be argued that notification was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error for the 
reasons specified below.  Subsequent to the rating decisions 
on appeal, the RO did provide complete notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claim and the veteran has had the chance to 
submit evidence in response to the VCAA letters.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on this 
claim has been accomplished and that adjudication of the 
claim, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim in the February 2001 and February 2006 
VCAA letters and was also informed of the types of evidence 
necessary to establish any disability ratings and/or the 
effective dates in a letter dated in June 2006.  The 
appellant's status as a veteran has never been at issue.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that all VA records have 
been obtained.  The veteran has been afforded appropriate VA 
examinations.  The requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  No additional pertinent evidence has been 
identified by the appellant as relevant to the issue on 
appeal.  At the time of the September 2006 hearing conducted 
by the undersigned, the appellant submitted additional 
evidence but also signed a waiver of local jurisdiction 
consideration of the evidence.  Under the circumstances of 
this particular case, no further action is necessary to 
assist the appellant.


Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1, 4.2, which require the 
evaluation of the complete medical history of the veteran's 
condition.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

The veteran's service-connected hypertension with 
cardiomegaly has been evaluated under Diagnostic Codes 7007-
7101.  

Under Diagnostic Code 7007 which evaluates hypertensive heart 
disease, a 10 percent evaluation is warranted when a workload 
greater than 7 METs (metabolic equivalents) but not greater 
than 10 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope; or continuous medication is required; a 30 
percent evaluation is warranted when a workload greater than 
5 METs but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness or syncope; or when there is 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram (EKG), echocardiogram (echo) or x-ray; a 60 
percent evaluation is warranted when there is more than one 
episode of acute congestive heart failure in the past year or 
workload that is greater than 3 METs but not greater than 5 
METs that results in dyspnea, fatigue, angina, dizziness or 
syncope; or when there is left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent; and a 100 percent 
evaluation is warranted where there is chronic congestive 
heart failure, or workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope; or left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  When the level of METs at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for evaluation, and a laboratory determination of 
METs by exercise testing cannot be done for medical reasons, 
an estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
38 C.F.R. § 4.104, Note (2).

Diagnostic Code 7101 provides the rating criteria for 
evaluation of hypertensive vascular disease.  Under this 
Diagnostic Code, a 10 percent rating is warranted when 
diastolic pressure is predominantly 100 or more, or when 
continuous medication is shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, or when systolic pressure is 
predominantly 160 or more; a 20 percent rating is warranted 
when diastolic pressure is predominantly 110 or more, or 
systolic pressure is predominantly 200 or more; a 40 percent 
rating is warranted when diastolic pressure is predominantly 
120 or more; and a 60 percent rating is warranted when 
diastolic pressure is predominantly 130 or more.

Factual Background

A June 1999 clinical record included a blood pressure reading 
of 130/100 and 158/91.  Other clinical records dated during 
the appeal period included blood pressure readings of lesser 
values.  

In an August 1999 rating decision, the RO granted service 
connection for hypertension with cardiomegaly and evaluated 
the disability as 30 percent disabling under Diagnostic Codes 
7101-7007.  

In February 2000, the veteran submitted a claim for an 
increased rating.  

At the time of a March 2001 VA hypertension examination, 
blood pressure was recorded as 110/80, 110/80, and 108/80.  
There was no evidence of congestive heart failure.  The 
diagnosis was mild essential hypertension with a previous EKG 
showing bifascicular and right bundle branch block which was 
probably not significant in view of normal echocardiogram 
testing on two occasions.  

A May 2004 chest X-ray was interpreted as showing no evidence 
of cardiomegaly.  

A VA heart examination was conducted in May 2004.  The 
veteran did not require any type of antihypertensive therapy 
and did not participate in any special maneuvers for blood 
pressure control.  Blood pressure was recorded as 128/80, 
115/75 and 120/81.  An EKG was normal with an ejection 
fraction of 55-60 percent.  There was no evidence of 
cardiomegaly.  The impression was that the veteran did not 
have any evidence of cardiomegaly or cardiovascular disease 
on evaluation nor was there evidence of essential 
hypertension.  The claims file was not available but the 
veteran reported that there was previous evidence of 
cardiomegaly on chest X-ray.  The examiner opined that this 
could be due to pericardial effusion and/or a radiographic 
abnormality resulting from the placement of the chest X-ray.  
At the time of the examination there was no evidence of 
cardiovascular dysfunction including cardiomegaly or 
essential hypertension.  

In July 2004, the veteran sought treatment at a private 
emergency room for chest discomfort.  Past medical history 
reported was history of pulmonary hypertension, history of 
chronic right bundle branch block on EKG, probable history of 
viral cardiomyopathy while in the Navy which resolved 
according to the veteran, anxiety disorder, penicillin 
allergy and possible systemic hypertension.  Blood pressure 
was recorded as 124/92.  The impression was atypical chest 
pain, possibly chronic bifascicular block on EKG, history of 
pulmonary hypertension not confirmed objectively, anxiety 
disorder and penicillin allergy.  

A private EKG conducted in July 2004 included the notation 
that the EKG was abnormal.  Left ventricular hypertrophy with 
QRS widening was indicated.  

In August 2004, a exercise stress test was performed at a 
private hospital.  The maximum level achieved was 7 METS.  
Testing was discontinued due to attainment of 100 percent of 
the maximum predicted heart rate and due to dyspnea and 
fatigue.  During the stress test, the veteran reported no 
chest pain or chest discomfort.  

A June 2005 VA chest X-ray was compared with the May 2004 X-
ray.  It was determined that there was no interval change in 
appearance.  The heart appeared slightly prominent and the 
aortic knob appeared slightly prominent.  The impression was 
a stable chest.  

At the time of a June 2005 VA hypertension examination, the 
veteran was not on any medication for his blood pressure.  He 
reported he had an enlarged heart but denied any symptoms 
other than occasional chest pain which was evaluated several 
times and the evaluations were negative.  Blood pressure was 
recorded as 120/88 and 118/84.  The impression was history of 
borderline hypertension since 1997 but not on any 
medications.  The blood pressure readings were borderline 
with the blood pressure being 136/90 in September 1997 and at 
the time of the examination being 120/88.  

A VA heart examination was conducted in June 2005.  The 
veteran provided a history of intermittent chest pains.  
Blood pressure was recorded as 120/88 and 120/84.  The 
diagnosis was atypical chest pain with negative cardiac 
workup in the past including EKG showing normal left 
ventricular function.  There was a history of cardiomegaly 
with slight prominent heart shown in the present X-ray which 
was stable since the last examination.  A May 2004 EKG was 
determined to be essentially normal with an ejection fraction 
of 60 percent and normal left ventricular wall motion.  The 
examiner reported that he had reviewed the results of stress 
testing conducted in June 2005.  The METS was 8.5.  In his 
opinion, the veteran did not have ischemia.  An addendum to 
the examination report by another physician indicates that 
the second physician confirmed the first physician's opinion.  
The second physician wrote that there was no evidence to 
support a claim for cardiomegaly or hypertensive heart 
disease.  

In February 2006, the RO reduced the disability evaluation 
assigned for the service-connected hypertension with 
cardiomegaly from 30 percent disabling to non-compensably 
disabling effective July 1, 2006.  

Analysis

Initially, the Board notes that, during the course of this 
appeal, a February 2006 rating decision reduced the rating 
assigned for the service-connected hypertension with 
cardiomegaly from 30 percent to 0 percent effective July 1, 
2006.  The veteran did not contest the propriety of the 
reduction.  The issue of the propriety of the reduction is 
not before the Board.  

The Board finds a compensable rating is not warranted when 
the service-connected hypertension with cardiomegaly is 
evaluated under Diagnostic Code 7101.  The evidence of record 
does not demonstrate that the veteran has hypertension which 
is manifested by a diastolic pressure predominantly 100 or 
more or systolic pressure predominantly 160 or more.  The 
highest diastolic pressure was 100 which was recorded in June 
1999.  All subsequent readings were below 100 and 
predominantly in the 80's during the entire appeal period.  
The greatest systolic pressure recorded was 158 in June 1999.  
All subsequent systolic pressure readings were below 130 and 
predominantly 120 or below.  Hypertension was not found at 
the time of the May 2004 VA examination and was determined to 
be only borderline at the time of the June 2005 VA 
examination.  Furthermore, the veteran was not receiving 
medication to control his hypertension.  The Board finds this 
symptomatology more nearly approximates a non-compensable 
disability evaluation during the entire appeal period under 
Diagnostic Code 7101.  

The Board finds that a compensable rating is not warranted 
for any time during the appeal period when the service-
connected hypertension with cardiomegaly is evaluated under 
Diagnostic Code 7007.  The private stress testing conducted 
in August 2004 resulted in a maximum level of 7 METS achieved 
and VA testing conducted at the time of the June 2005 heart 
examination resulted in 8.5 METS being achieved.  This would 
normally correlate to a 10 percent rating under Diagnostic 
Code 7007.  Furthermore, the printout from a private stress 
test conducted in July 2004 includes the annotation 
indicating the presence of left ventricular hypertrophy with 
QRS widening.  Under Diagnostic Code 7007, evidence of 
cardiac hypertrophy or dilation on EKG warrants a 30 percent 
evaluation.  Significantly, neither hypertension nor 
cardiomegaly were diagnosed at those times.  In July 2004, 
the veteran sought treatment for chest pain.  It was only 
noted that he had a history of pulmonary hypertension and 
possible systemic hypertension at that time as well as 
probable history of viral cardiomyopathy.  The examiner who 
conducted the June 2005 VA heart examination diagnosed 
atypical chest pain with a negative cardiac workup in the 
past.  A separate physician opined in June 2005 that there 
was no evidence to support a claim for cardiomegaly or 
hypertensive heart disease.  Furthermore, the examiner who 
conducted the May 2004 VA heart examination also opined that 
the veteran did not have any evidence of cardiomegaly, 
cardiovascular disease or essential hypertension.  

A slightly prominent heart and aortic knob were noted on the 
report of the June 2005 X-ray examination.  The accompanying 
report of the June 2005 VA heart examination, however, 
specifically indicated that there was no evidence to support 
a claim of cardiomegaly.  As noted above, the examiner who 
conducted the May 2004 VA heart examination opined that the 
veteran did not have cardiomegaly.  The Board finds the 
preponderance of the evidence demonstrates that the veteran 
does not experience cardiac hypertrophy or dilation.  

The Board finds that, while there is competent evidence of 
some symptomatology which meets the criteria for a 10 or 30 
percent evaluation under Diagnostic Code 7007, this 
symptomatology is not due to the service-connected 
hypertension with cardiomegaly.  The preponderance of the 
competent evidence of record demonstrates that the veteran 
does not currently have compensable hypertension or any 
cardiomegaly.  

At the time of the September 2006 hearing conducted by the 
undersigned, the veteran indicated that he had in his 
possession an X-ray conducted in connection with a job 
application which he alleged showed an enlarged heart.  The 
evidence of record indicates that the veteran applied for the 
job in 2002.  The Board notes this X-ray is not of record nor 
has a report interpreting the X-ray been received.  The Board 
finds the X-ray is not competent evidence documenting the 
current existence of an enlarged heart.  The reported 
diagnosis is from the veteran only.  It must be noted that 
the Court has held that a lay person's statement about what a 
physician told him or her, i.e., "hearsay medical evidence," 
cannot constitute medical evidence, as "the connection 
between what a physician said and the layman's account of 
what he purportedly said, filtered as it was through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this regard, 
the Board notes that, aside from the veteran's own testimony 
on the matter, the record is devoid of evidence 
substantiating any such diagnosis by medical personnel.  
Furthermore, other competent evidence of record dated 
subsequent to 2002 indicates that the veteran does not have 
cardiomegaly.  Even if the Board were to concede that the 
2002 X-ray evidenced an enlarged heart, the Board finds the 
preponderance of the other evidence of record demonstrates 
that the veteran does not have an enlarged heart.  The Board 
places greater cumulative weight on the findings of the 
examiners who conducted the May 2004 and June 2005 VA 
examinations which affirmatively found no evidence of 
cardiomegaly over the veteran's assertion of such a diagnosis 
based on the X-ray.  

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the service-connected disability now causes or has 
in the past caused marked interference with employment, or 
that such has in the past or now requires frequent periods of 
hospitalization post-service rendering impractical the use of 
the regular schedular standards.  Id.  The veteran has 
testified that he lost a job with the Immigration and 
Nationalization Service (INS) as a result of his service-
connected hypertension with cardiomegaly.  He submitted an 
October 2002 letter from the INS which indicated that a 
medical determination as to the veteran's fitness for the job 
was deferred pending further information.  The October 2002 
letter indicated that the veteran had to provide additional 
information concerning his history of VA compensation, his 
history of psychiatric/psychological treatment, the fact that 
a resting EKG was abnormal and that a chest X-ray was 
abnormal.  This evidence does not demonstrate that the 
veteran's service-connected hypertension with cardiomegaly 
caused marked interference with the veteran's employment.  
The letter merely indicates that the veteran's employment was 
being deferred pending review of the veteran's medical 
history.  This finding is supported by a June 2003 letter 
from the Department of Homeland Security which indicates that 
a job offer which had been extended to the veteran was being 
withdrawn due to a change in circumstance which had nothing 
to do with the veteran personally.  Funding had changed.  
There was no indication that the veteran lost a job due to 
his service-connected hypertension with cardiomegaly other 
than the veteran's own testimony.  The Board finds that the 
evidence of record does not support a finding that the 
service-connected hypertension with cardiomegaly caused 
marked interference with the veteran's employment.  There is 
no evidence of record indicating that the service-connected 
disability was productive of frequent hospitalizations.  The 
evidence demonstrates that the veteran was hospitalized 
briefly in 2004 for chest pain.  This does not equate to 
frequent hospitalizations.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to an increased rating for 
hypertension with cardiomegaly during any time in the appeal 
period.  It follows that there is not a state of equipoise of 
the positive evidence with the negative evidence to permit 
favorable determinations pursuant to 38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


